DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 and 6-22 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1, 3, 4 and 6-22 are:
Regarding claims 1, 3, 4 and 6-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations wiring structure for multiple wiring slots connection to be installed at a bottom of a vehicle to protect a wire harness, the wiring structure comprising: a plurality of brackets, each having two end parts, and a gap being provided between respective end parts of two adjacent brackets disposed adjacent to each other, wherein a flange is formed at a particular end part of a particular bracket: at least one wire harness disposed inside the plurality of brackets and extending through the plurality of brackets; and a flexible sleeve being flexible, provided on the outer periphery of the at least one wire harness and overlapped with the gap in an axial direction.
Regarding claims 13-15, the prior art does not teach or fairly suggest in combination with the other claimed limitations wiring structure for multiple wiring slots connection to be installed at a bottom of a vehicle to protect a wire harness, the wiring structure comprising: a plurality of brackets, each having two end parts, and a gap being 
Regarding claims 16-22, the prior art does not teach or fairly suggest in combination with the other claimed limitations wiring structure a method for providing wiring structure for multiple wiring slots connection to be installed at a bottom of a vehicle to protect a wire harness, the method comprising: providing a plurality of brackets, each having two end parts, and a gap being provided between the respective end parts of two adjacent brackets disposed adjacent to each other, wherein at least one of (i) a flange is formed at a particular end part of a particular bracket and (ii) the particular end part of the particular bracket has a trapezoidal section along a center line of the particular bracket that becomes wider as closer to an extremity of the particular end part; providing at least one wire harness disposed inside the plurality of brackets and extending through the plurality of brackets; and providing a flexible sleeve on the outer periphery of the at least one wire harness and overlapped with the gap in an axial direction.
These limitations are found in claims 1, 3, 4 and 6-22, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

December 30, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848